On this Day Thursday the 31st day of July A. D. 1806 at the House of Samuel Abbott at 11 O’Clock in the forenoon personally appeared before me the Subscriber a Justice of the Peace in and for the said District of Michilimackinac David Mitchell Esqr proposed to be examined as a Witness. At the Same time appeared George Hoffman on the Part of the United States of America in this behalf & Toussaint Pothier the General Agent in this Part of the Country of the North West Company and the Special Agent of the said Company in this behalf. The said David Mitchell being duly Sworn deposes and Says that he knows nothing about the Seizure itself.
Question by Mr Pothier, Do you know or are you acquainted with Mr McCay ? Answer, Yes I knew him many years ago.
Question by Mr Pothier, Did Mr McCay Call on you; & what time of day was it.
Answer. Some time in June 1805 between Six and Seven O’Clock in the evening Mr McCay called on me; I asked him if he would stay and drink Tea; he answered me he could not wait that he was going off immediately & that his Boats were waiting for him.
*48Question. Do you know the distance from Mackinac to Goose Island
Answer Between Nine and Eleven Miles.
Question by Mr Pothier. Is not that Traverse considered very dangerous
Answer. It is so very dangerous that it is very Seldom that boitures Cross fully loaded.
Question by Mr Pothier, What is the Difference between a Cannoe loaded with Packs to that of one Loaded with Goods
Answer. There is a difference at least in a Cannoe loaded with Packs of one third less of the weight as well as Bulk.
Question by Mr Pothier. What difference is there in the risk of a Cannoe loaded with Packs, to that of a Cannoe loaded with Goods.
Answer. The difference is so great that a Cannoe seldom makes the Traverse with more than a half load of Goods, & the Cannoes make the Traverse with a full loading of Packs.
Question by Mr Hoffman did you see the Boats pass a long in the Front of the Island & at what time of day was it.
Answer. Yes, and that it was between five & Six O’Clock in the evening with a Stiff breeze.
Question by Mr Hoffman. If they had not Stopped at this Island, but Pushed on dont you believe that they could have made the Traverse to Goose Island that evening.
Answer I think they might but in my opinion it blew too Fresh to attempt it at the time he the Deponent immagined they Stoped at the Point; but that it became Calm soon afterwards.
Question by Mr Hoffman, How many pees of merchandize are generally considered a Cannoe load.
Answer. Between Sixty & Seventy consisting of Bales, Trunks, Boxes, Cases, Baskets, & Kegs; supposed to weigh about 100 Lbs each, navigated generally with Ten Men, the Provissions & Baggage weighing about one thousand five hundred pounds.
Question by Mr Pothier. What is Customary to be a load of Packs from this to Montreal in a Cannoe.
Answer. Thirty Six Packs, one hundred pounds each, Provission & Baggage weighing about 450 Lbs, navigated by Six Men.
Question by Mr Hoffman, With how many Packs did the Merchants of this place generally load their Cannoes this year
Answer. I believe 40 navigated by the usual number of men. & further the Deponent sayeth not. David Mitchell *49Sworn and subscribed before me at my Chambers in Michilimackinac the thirty first day of July A. D. 1806. Saml Abbott
J.P.D.M

[In the handwriting of Samuel Abbott]